                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )
                                                   )                 Case No. 13-20081-CM
ARRICK WARREN,                                     )
                                                   )
                       Defendant.                  )
                                                   )

                                    MEMORANDUM AND ORDER

       This closed criminal case is before the court on the Motion to Supplement Mr. Warren’s pro se

§ 2255 Motion (Doc. 129). Significantly, there is not currently a § 2255 motion pending before this

court, as the court denied defendant’s pro se request for habeas relief on April 17, 2019. After the

court’s decision, the Federal Public Defender’s Office entered an appearance on behalf of defendant

and filed the instant motion to supplement, and defendant filed a notice of appeal pro se. The Tenth

Circuit abated the appeal pending this court’s disposition of the motion to supplement. Defendant

(through counsel) asks this court to allow him to supplement his denied § 2255 motion with a Sixth

Amendment claim based on newly-discovered evidence in United States v. Black, No. 16-20032.

       The Tenth Circuit has allowed post-judgment supplementation of a § 2255 petition in limited

circumstances. See, e.g., Douglas v. Workman, 560 F.3d 1156, 1187–96 (10th Cir. 2009). In deciding

whether to allow supplementation, the court identified the following non-exhaustive factors, which are

not all required to be affirmatively met in order to merit relief:

                   (1) [the petitioner’s] initial petition remained pending—albeit on
                   appeal; (2) he had raised a claim of improper prosecutorial vouching
                   in his initial habeas petition, to which his Brady claim was “closely
                   correlated”; (3) the prosecutor’s violation of Brady was “willful and
                   intentional”; (4) relatedly, the prosecutor’s misconduct was actively



                                                       -1-
                   concealed; (5) [the petitioner] had been sentenced to death, calling for
                   “a heightened concern for fairness”; (6) the inequity that would result
                   from granting [the petitioner’s] co-defendant relief on an identical
                   Brady claim; and (7) relief was not inconsistent with AEDPA’s [the
                   Antiterrorism and Effective Death Penalty Act’s] purposes, given the
                   duty incumbent upon the prosecutor to turn over such evidence.

Carter v. Bigelow, 787 F.3d 1269, 1279 (10th Cir. 2015) (citing Douglas, 560 F.3d at 1190–95).

       Applying these factors to the instant case, the court determines that it is proper to allow

supplementation to defendant’s pro se § 2255 motion.

       First: Is the initial habeas petition—although it has been denied by this court—still “open and

pending”? The answer to the first question is yes. This case has the same procedural posture as

Douglas had when it was considered by the Tenth Circuit. Because the appeal remains open, the case

remains open and pending before the Tenth Circuit.

       Second: Did defendant raise a similar claim in his original habeas petition? Defendant did not.

But this oversight is not dispositive; the government did not confirm it possessed defendant’s attorney-

client communications until January 2019. Defendant filed his pro se motion in June 2017. While the

Black litigation was ongoing at that time, defendant was proceeding pro se from prison and did not

have readily-available access to the information as it developed in that case. This factor does not

weigh against defendant.

       Third: Was the prosecutor’s alleged misconduct willful and intentional? The court is not yet in

a position to determine whether the prosecutor’s alleged misconduct was willful and intentional, but

certainly defendant has alleged that it was. This factor cannot be fully examined without a hearing that

would be more appropriate as part of the actual consideration of defendant’s claim, or without final,

binding factual or legal findings that may be issued in Black. At this time, the court finds the factor

neutral.




                                                   -2-
       Fourth: Did the USAO actively conceal the alleged misconduct? Like the third factor, this is

not a factor on which the court can make a proper determination in the absence of a hearing or final,

binding factual or legal findings from Black. It is also neutral.

       Fifth: Does the case involve the death penalty? No. Defendant was sentenced to 180 months

in prison—not death. Although defendant’s sentence remains significant, this factor weighs against

allowing supplementation, at least in comparison to the sentence the defendant was facing in Douglas.

       Sixth: Is there a risk of inequity in treatment between similarly-situated defendants? The sixth

factor weighs in favor of allowing supplementation. This court is aware of a large number of pending

habeas petitions based on the Black litigation. If the court denies supplementation in this case, it could

put defendant in a different position than other defendants who either (1) learned of potential

constitutional violations before defendant did or (2) had not yet filed habeas petitions in their cases.

This court does not believe it would be equitable to deny defendant the opportunity to raise the same

claim only because he had already filed a § 2255 petition based on other grounds (and had it ruled on).

       Seventh: Would relief be inconsistent with AEDPA’s purposes? Finally, the court determines

that relief would not be inconsistent with AEDPA’s purposes. Under the circumstances of this case,

allowing supplementation would actually promote judicial efficiency and conserve judicial resources.

It appears that defendant acted quickly enough upon learning of the government’s alleged actions.

Counsel did notify both the government and the court that the Federal Public Defender’s Office

intended to file a motion to amend the § 2255 motion; counsel just did not accomplish that task before

the court entered its order, because of engaging in reasonable investigation. The court finds this

unique fact most significant in this case—specifically, that counsel notified the court that the office

intended to enter an appearance and move to amend defendant’s pro se motion. Nevertheless, when

counsel had not entered an appearance or filed a motion to amend within two-and-a-half months, the




                                                    -3-
court decided to proceed with entry of its order. The court did not, at that point, feel obliged to wait

for further action from counsel. This series of events, however, also is instrumental in persuading the

court that it would be equitable to allow supplementation.

       Based on these factors, the court determines that allowing supplementation of defendant’s §

2255 motion is a fair and reasonable result. The court’s April 2019 decision on defendant’s pro se

claims remains in place, but defendant may file a supplemental § 2255 motion through counsel to

pursue the Sixth Amendment claim identified in his motion to supplement.

       IT IS THEREFORE ORDERED that the Motion to Supplement Mr. Warren’s pro se § 2255

Motion (Doc. 129) is granted. Defendant’s § 2255 motion is considered reopened only to allow filing

of the Sixth Amendment claim that is the subject of Doc. 129.

       Dated this 18th day of July, 2019, at Kansas City, Kansas.


                                                      s/ Carlos Murguia______________
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                    -4-
